IN THE SUPREME COURT OF TEXAS

                                 No. 04-1132

                   IN RE  DILLARD DEPARTMENT STORES, INC.

                      On Petition for Writ of Mandamus


ORDERED:

      1.    Relator's motion for emergency temporary relief,  filed  January
19, 2005, is granted.  All trial court proceedings in  Cause  No.  2004-415,
styled Delia Garcia v. Dillard's  Department  Stores,  Inc.,  in  the  327th
District Court of El Paso County, Texas, are stayed  pending  further  order
of this Court.

            Done at the City of Austin, this January 28, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk